Citation Nr: 0116391	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-19 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for respiratory disorder, 
dizziness, chest pains, and fatigue, as due to herbicide 
exposure in Vietnam.
 

ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1972 and served in Vietnam for almost 11 months.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the benefits sought on 
appeal.   

In addition to the issues developed and certified for 
appellate review, the veteran filed a claim in February 2000 
for benefits for a child with birth defects.  The May 2000 
rating action denied that claim, noting that federal law did 
not provide for benefits for children with birth defects, 
other than spina bifida; in essence denying the claim because 
it was without legal merit.  The veteran's subsequent notice 
of disagreement expressed disagreement with all aspects of 
that rating action.  The birth defect question was not 
discussed in the subsequent statement of the case, but the 
veteran did specifically mention it in his formal appeal (VA 
Form 9) of August 2000.  


REMAND

In July 1999, the veteran filed a claim for service 
connection for conditions he felt were caused by exposure to 
Agent Orange while serving in Vietnam.  The claimed 
conditions consisted of respiratory problems with difficulty 
breathing, dizziness, chest pains, and fatigue.  The May 2000 
rating decision denied the veteran's claims as not well 
grounded, because there was no medical evidence which showed 
that he had a current disability which could be related to 
herbicide exposure.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) 
(2000).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) 
(West 1991); 38 C.F.R. § 3.307(a)(6) (2000).  The presumption 
requires exposure to a herbicide agent and manifestation of 
the disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii) (2000).  Herbicide exposure is presumed if 
the veteran has a designated disease and served in Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii) (2000).  
The presumption may be rebutted by affirmative, though not 
necessarily conclusive, evidence to the contrary.  38 
U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d) (2000).  A list of 
designated diseases is contained at 38 U.S.C.A. § 1116 (West 
1991), and 38 C.F.R. § 3.309(e) (2000).  

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), and the Agent Orange Act of 1991, Public Law 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

In other words, presumption is not the sole method for 
showing causation in establishing a claim for service 
connection for a disability as due to herbicide exposure.  
Regardless of whether the veteran has a diagnosed disorder 
that is listed under 38 C.F.R. § 3.309(e), he may still 
establish service connection for a disability as due to 
herbicide exposure with proof of direct causation.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92. 

The Board notes that the veteran is currently unrepresented.  
He has stated that he  has been unsuccessful in his attempts 
to obtain representation.  It is unclear whether he has been 
informed of the availability of representation at the RO and 
the procedures normally used to designate a representative.  
Subject to certain provisions, every claimant has the right 
of representation of their choice at every stage in the 
prosecution of a claim.  38 C.F.R. § 3.103(e) (2000). 

The claims file contains two private medical records provided 
with the veteran's July 1999 application for benefits.  There 
is a July 1994 pulmonary function report showing an 
impression of a mild obstructive lung defect.  An incomplete, 
unsigned and undated report of a private examination 
(apparently circa 1999) shows that the veteran was being 
evaluated for complaints which were not clearly set forth, 
but appear to be of a cardiovascular or pulmonary nature.  
Neither record relates his complaints to service or any 
herbicide exposure.  

With respect to the subject of obtaining medical records 
relevant to the veteran's claims, the Board notes that in 
November 1999 and again in February 2000, the veteran filed 
several copies of VA Form 21-4142, Authorization and Consent 
to Release Information to VA.  On those forms he listed 
several parties, apparently treatment providers, from whom 
the RO could obtain relevant medical information.  The 
November 1999 forms are incomplete in that they do not 
contain complete addresses for the listed sources.  In any 
event, the record does not show that the RO requested 
pertinent records from any of the listed treatment providers, 
or requested that the veteran submit more complete 
information for that purpose.        

The veteran was examined by VA in December 1999 in connection 
with his claim. Separate examination reports for chronic 
fatigue syndrome, heart function, hypertension, neurologic 
disorders, and respiratory function are of record.  The 
reports of these examinations, do not express any opinions as 
to the relationship between conditions found and service, 
including herbicide exposure. 

To fulfill the statutory duty to assist, VA must provide the 
veteran a thorough and contemporaneous medical examination 
that takes into account the records of any prior medical 
treatment including the service medical records so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  For these 
reasons, and to fulfill its obligations under VCAA, the RO 
should seek all adequately identified private treatment 
records, and then provide appropriate VA examinations to 
determine the nature and etiology of any claimed disability 
on appeal; including opinions concerning whether there is any 
etiological relationship between any claimed disability 
diagnosed and the veteran's military service, including his 
possible exposure to herbicides.    

Accordingly, the case is hereby REMANDED to the regional 
office for the following actions:

1.  The RO should furnish the veteran 
with information and appropriate forms so 
that he may make an informed choice as 
whether he desires representation from 
the available sources.   

2.  The RO should provide the veteran 
with an explanation concerning the 
evidence necessary to substantiate his 
claims for service connection for the 
claimed disabilities and furnish him with 
release forms.   The veteran should be 
aware that he should provide the dates of 
treatment, and complete names and 
addresses of any physicians, other health 
care providers, or medical facilities 
which diagnosed or treated him for the 
claimed disabilities.  The forms 
currently of record should be copied and 
the copies furnished to the veteran so 
that he may update and complete the 
information furnished so that it is 
adequate to obtain meaningful responses. 
Then, based on the veteran's return of 
substantially complete release forms, RO 
should request copies of pertinent 
records from the named sources.

3.  Thereafter, the RO should request 
appropriate examination(s) to determine 
whether the veteran's claimed 
disabilities are present and can be 
related to service or to herbicide 
exposure in service.  The claims folder 
should be made available to the examiner, 
and the examiner should review the 
appellant's records.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.

4.  After such development has occurred, 
the RO should again review the veteran's 
claims for service connection for 
disabilities listed as respiratory 
disorder, dizziness, chest pains, and 
fatigue, pursuant to all pertinent laws, 
regulations, and Court decisions.

5.  The RO should prepare a statement of 
the case which is responsive to the 
veteran's apparent disagreement with the 
denial of benefits due to birth defects 
of a daughter.  Thereafter, if the 
veteran submits a responsive appeal, that 
claim would become an appellate issue for 
consideration by the Board.  Manlincon v. 
West, 12 Vet. App. 238 (1999)

If the veteran's claims are again denied, the case should be 
processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  No action is required of the veteran 
until he receives further notice.  The purpose of this REMAND 
is to procure clarifying data, and to provide due process.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



